                                                                              JS-6
 1
 2
 3
                            UNITED STATES DISTRICT COURT
 4
                           CENTRAL DISTRICT OF CALIFORNIA
 5
                                      EASTERN DIVSION
 6
 7
 8                                                Case No.: EDCV 20-123-GW-KKx
     Taylor Lieras,
 9                                                ORDER
10                    Plaintiff,
11         vs.
12 Central Portfolio Control, Inc.,
13
                      Defendant.
14
15
16         Based on the Stipulation of counsel, the case is dismissed with prejudice,
17 each party to bear its own attorney fees and costs.
18
19 Date: March 27, 2020                           ___________________________
20                                                HON. GEORGE H. WU,
21                                                U.S. DISTRICT JUDGE
22
23
24
25
26
27
28
     5:20-cv-00123-GW-KK                                                  PROPOSED ORDER
